DETAILED ACTION
This action is responsive to the amendment filed 8/4/22.
Claims 29-30, 32, 34, 38, 40-43 are rejected.
Claims 35-37, 39, and 44-50 are objected to. 
Claims 12-20 are withdrawn from consideration due to a restriction requirement.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 29-30, 32 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine et al. (US 20140371829, “Stine”) in view of Kitsunai et al. (JP 2006045408, “Kitsunai”), Kitsunai et al. (JP 2006045464, “Kitsunai 2”) and Nambu et al. (US 5163425, “Nambu”).
Regarding claim 29, Stine teaches a temperature therapy pack for providing hot and cold temperature therapy to a body part (Abstract, ‘a treatment device configured for localized application of temperature treatment to aid in the therapeutic treatment of hemorrhoid disease’), and which displays color to indicate different therapy pack temperatures (Par. 46, ‘In one embodiment, the sensor may comprise any suitable thermochromic indicator material that changes color in tandem with a change in temperature state.’), comprising: a temperature therapy pack enclosure (Fig. 3,  three layer structure 305); one or more reversible thermochromic agents (Par. 46, ‘Referring now to FIG. 3 and FIG. 4, the thermochromic indicator material may comprise a plurality of polythiophenes dispersed in the outer layer 320 of the body 105 or an outer layer of the cover 430 wherein each polytheiophene corresponds to a predetermined color which further corresponds to a predetermined, temperature range.’); a pack fill material comprising one or more gels (Par. 25, ‘the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time’); said reversible thermochromic and thermal exchange materials being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is configured for repeated heating/cooling. Therefore, it follows that the all the components of the device would be configured for repeated heating/cooling); said temperature therapy pack being so configured such that when it is heated or cooled, said thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy (Par. 25, ‘For example, the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time.’); and wherein said reversible thermochromic material, so compositionally, chemically configured such as to: display a plurality colors which correspond to a plurality of predetermined temperature ranges (Par. 46, ‘the thermochromic indicator material may comprise a plurality of polythiophenes dispersed in the outer layer 320 of the body 105 or an outer layer of the cover 430 wherein each polytheiophene corresponds to a predetermined color which further corresponds to a predetermined, temperature range.’); wherein at least one of these predetermined temperature ranges (which we can call T3) is below a room temperature range (Par. 46, ‘In one embodiment, a blue color may be exhibited when the composition 155 disposed within the cavity 110 of the body 105 is in a semi-solid state. For example, the predetermined temperature range may comprise between about -12 °C. to about 2 °C. (about 10 °F. to about 35 °F.).’).
Stine fails to teach that the temperature therapy pack enclosure is visually transparent; that said pack fill material is combined with said one or more thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material, said reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure; said reversible thermochromic, thermal exchange material comprising a hydrogel formed into a plurality of structurally durable beads; or that the plurality of predetermined temperature ranges also comprises a temperature range T1 inclusive of room temperature at which a first color is displayed; and a temperature range T2 which is above said temperature range T1 and which is suitable for the provision of heat therapy at which a second color is displayed.
Regarding the thermochromic hydrogel aspect, Kitsunai 2 teaches a temperature therapy pack (Par. 32, ‘The cold insulator 11 is not particularly limited as long as it is transparent. For example, an ice pack (manufactured by Kamata ice refrigerator Co., Ltd.), freezing point (trade name, manufactured by Kamoi Koshi Paper Co., Ltd.) and the like are suitably used.’) in which a thermochromic material (Par. 3, ‘In the refrigerant 30 shown in FIG. 3, the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed, and utilizing the function of coloring and decoloring in the temperature range, the cold accumulation degree is measured by colorimetry’) is directly embedded into a hydrogel refrigerant (Par. 8, ‘the refrigerant containing a reversible thermolizing agent according to the present invention is a reversible thermosensitive agent comprising a gel-like keeping agent having transparency and a plurality of microcapsules containing a reversible thermolytic agent’). 
Therefore, since both Stine and Kitsunai 2 teach different means for embedding a thermochromic material within a thermal therapy pack—Stine which embeds the thermochromic in the outer envelope and Kitsunai 2 which embeds the thermochromic material within the pack material—it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known means for embedding a thermochromic material within a thermal therapy pack for the other in order to achieve the predictable result of embedding a thermochromic material within a thermal therapy pack. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding the hydrogel bead aspect, Nambu teaches an analogous temperature therapy pack comprising a thermal exchange material which comprises a hydrogel which is formed into a plurality of structurally durable beads. (Col. 1, lines 54-68, ‘a plurality of small pieces of hydrogel having high water content and sealingly contained in-between walls forming the cap’).
In view of Nambu, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Stine, as modified, by forming the thermal exchange material into a structurally durable beads, as taught by Nambu, in order to increase the pliability of the thermal therapy pad.
Regarding the transparent enclosure aspect,  Kitsunai teaches a temperature therapy pack (Par. 28 and fig. 2, refrigerant pack 20) for providing hot and cold temperature therapy to a body part (The examiner maintains that Kitsunai could be used for this purpose), and which displays color to indicate different therapy pack temperatures (Par. 21), comprising: a visually transparent temperature therapy pack enclosure (Fig. 2 and par. 21, ‘The casing 21 of the refrigerant pack 20 in FIG. 2 is entirely made of a member having transparency […]’); a reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure (Pars. 28-29 and Fig. 2, shows refrigerant 22 and base materials 23 enclosed by transparent casing 21).
Therefore, in view of Kitsunai, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to further modify Stine, as modified, by providing a visually transparent temperature therapy pack enclosure, in order to allow the user to see the thermochromic material within the therapy pack in order to allow the user to better assess the temperature of the therapy pack, as taught by Kitsunai. 
Regarding the T1 and T2 temperature ranges, the examiner maintains that it would have been obvious to one of ordinary skill in the art to optimize the different temperature ranges of Stine to include at least one temperature range T1 inclusive of room temperature at which a first color is displayed and at least one temperature range T2 above the room temperature range at which a second color is displayed, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
For instance, Stine already teaches a fairly wide operating range for the device which includes a range for providing therapeutic cooling below room temperature, room temperature and a range for providing therapeutic heating above room temperature (Par. 26). Stine also teaches configuring the device to have a plurality of temperature ranges at which different colors are alternatively displayed. It follows that it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to optimize these temperature ranges as needed to cover the entire operating range of the device and to visually alert the user as to whether the therapy pad is currently in a heating mode, cooling mode or at room temperature.
Regarding claim 30, Stine, as modified, further teaches wherein said hydrogel is comprised of a composition such that it is capable of being heated and cooled in repeat cycles, without substantial loss of structural integrity of the hydrogel (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is configured for repeated heating/cooling. Therefore, it follows that the all the components of the device would be configured for repeated heating/cooling).
Regarding claim 32, Stine, as modified, further teaches wherein said beads include, as said one or more thermochromic agents, one or more thermochromic pigments having a particle size selected from between approximately 5 - 20 micrometers (Par. 8, ‘and a plurality of microcapsules containing a reversible thermolytic agent wherein the microcapsule is dispersed in the refrigerant, and the particle diameter of the microcapsule is 1 μm or more and 100 μm or less’).
Regarding claim 34, Stine, as modified, further teaches wherein said pack is so configured such that a thermochromic display of said first, second, or third colors accurately signals a temperature of the therapeutically useful portions of said temperature therapy pack because said one or more thermochromic agents are located mixed within said reversible thermochromic, thermal exchange material, on the interior of said visually transparent temperature therapy pack enclosure (Stine has previously been modified in view of Kitsunai and Kitsunai 2 to embed the thermochromic material directly in the refrigerant; see Kitsunai, par. 17, ‘if the entire housing is made of a member having transparency, it is dispersed in the refrigerant in the casing from all directions without being restricted in the direction of viewing, that is, without need for directivity The change in the color of the reversible temperature indicator applied to the base material can be seen and the temperature of the refrigerant itself can be accurately grasped.’).
Claims 38 and 43 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, Kitsunai 2 and Nambu, as applied to claims 29-30, 32 and 34 above, and further in view of Arehart et al. (US 20070252115, “Arehart”)
Regarding claim 38, Stine, as modified, teaches that the thermal therapy pad contains multiple thermochromic agents which are selected such that the thermal therapy pad is configured to display a first color within a baseline temperature range T1 inclusive of room temperature, a second color at a temperature T2 which is above the baseline temperature range T1 and third color at a temperature T3 which is below the baseline temperature range T1 (See rejection of claim 29, above).
Stine fails to teach that color scheme is achieved using a first and second thermochromic agent, wherein the first thermochromic agent has properties selected to display the color X within baseline T1 and which decolors above temperature T2; that the second thermochromic agent has properties selected to display the color Y below temperature T3; wherein in temperature range T1 the first thermochromic agent is colored to X and the second thermochromic agent is discolored such that the therapy pack displays color X, at a temperature above T2, both the first thermochromic and second thermochromic agents are discolored, and at a temperature below T3 both the first and second thermochromic agents are configured to simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y.
Arehart teaches a similar thermochromic indicating system to that taught by Kitsunai (Par. 26) which comprises a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 (Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance, because that thermochromic pigment has not yet begun to transition to colorless’), which de-colors above a temperature T2 (Par. 26, ‘A second thermochromic pigment or dye may be selected that is green, initially, and then transitions to colorless at, for example, about 33 degrees Celsius’); a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (Par. 26, ‘one thermochromic pigment may be selected that is red, initially, and then transitions to colorless at, for example, about 29 degrees Celsius’); wherein when said thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1 (Par. 26, i.e. between 29C and 33C), said temperature therapy pack displays said first color X (Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance’); when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature T2, said first and said second thermochromic agents each de-color (Par. 26, ‘With increased heating of the mixture, the green thermochromic pigment will also transition to colorless.’); and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature T3, said first color X and said second color Y, of said first and second thermochromic agents, respectively, each simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y (Par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’).
Since both Stine, as modified, and Arehart teach different means for providing a thermal therapy pack configured to display predetermined colors at different temperature ranges, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known coloring configuration for the other in order to achieve the predictable result of a means for providing a thermal therapy pack configured to display predetermined colors at different temperature ranges. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Regarding claim 43, Stine, as modified, further teaches wherein said one or more thermochromic agents comprise: a first thermochromic agent; and a second thermochromic agent (Stine as modified to utilize the coloring configuration disclosed by Arehart; see Arehart par. 26, ‘includes a mixture of two or more thermochromic pigments or dyes having different colors and different transition temperatures’),  wherein said first and said second thermochromic agents are particularly configured and selected such that when said thermal exchange material of said temperature therapy pack is measurable at a temperature within a temperature range T1, said temperature therapy pack displays a first color A (See Arehart par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance’); when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature range T1, said temperature therapy pack displays a second color B (See Arehart par. 26, ‘With increased heating of the mixture, the green thermochromic pigment will also transition to colorless.’); and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature range T1, said temperature therapy pack displays a third color C (Par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’); and wherein one of said first, second, or third colors A, B, or C respectively is a color obtained through the spectral combination of the other two colors, such that three temperature therapy pack display colors are obtained utilizing only two thermochromic agents (Par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’).
Claim 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, Kitsunai 2, Arehart and Silvas (US 5755110).
*** Note the combination of Stine in view of Kitsunai, Kitsunai 2 and Arehart has already been discussed and therefore will not be reiterated. 
Regarding claim 40, Stine, as modified, teaches a temperature therapy pack for providing hot and cold temperature therapy to a body part (Abstract, ‘a treatment device configured for localized application of temperature treatment to aid in the therapeutic treatment of hemorrhoid disease’), and which displays color to indicate different therapy pack temperatures (Par. 46, ‘In one embodiment, the sensor may comprise any suitable thermochromic indicator material that changes color in tandem with a change in temperature state.’), comprising: a visually transparent temperature therapy pack enclosure (Stine has previously been modified in view of Kitsunai to comprise a transparent enclosure; see Kitsunai, fig. 2 and par. 21, ‘The casing 21 of the refrigerant pack 20 in FIG. 2 is entirely made of a member having transparency […]’); one or more thermochromic agents (Stine has previously been modified in view of Kitsunai 2 to comprise a microencapsulated thermochromic agent dispersed within the refrigerant; see Kitsunai 2, par. 3, ‘In the refrigerant 30 shown in FIG. 3, the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed, and utilizing the function of coloring and decoloring in the temperature range, the cold accumulation degree is measured by colorimetry’); a pack fill material comprising one or more gels (Par. 25, ‘the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time’), said pack fill material being combined with said one or more thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material (See Kitsunai 2, par. 3, ‘the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed’), said reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure (See Kitsunai, pars. 28-29 and Fig. 2, shows refrigerant 22 and base materials 23 enclosed by transparent casing 21); said reversible thermochromic, thermal exchange material being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is configured for repeated heating/cooling. Therefore, it follows that the all the components of the device would be configured for repeated heating/cooling); said temperature therapy pack being so configured such that when it is heated or cooled, said reversible thermochromic, thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy (Par. 25, ‘For example, the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time.’); and wherein said reversible thermochromic, thermal exchange material is so compositionally, chemically configured such as to: display a first color within a temperature range T1 inclusive of room temperature (Stine has previously been modified to display a first color within a room temperature range T1 based on an optimization rationale); display a second color within a temperature range T2, which is above said temperature range T1 and which is therapeutically suitable to provide heat therapy (Stine has previously been modified to display a second color within a range T2 above room temperature based on an optimization rationale); and display a third color within a temperature range T3, which is below said temperature range T1 and which is therapeutically suitable to provide cold therapy (Par. 46, ‘In one embodiment, a blue color may be exhibited when the composition 155 disposed within the cavity 110 of the body 105 is in a semi-solid state. For example, the predetermined temperature range may comprise between about -12 °C. to about 2 °C. (about 10 °F. to about 35 °F.).’); wherein said one or more thermochromic agents comprise: a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 inclusive of room temperature, which de-colors above a temperature T2 (Stine has previously been modified in view of Arehart to utilize two thermochromic dye materials to display three colors; see Arehart, par. 26, ‘A second thermochromic pigment or dye may be selected that is green, initially, and then transitions to colorless at, for example, about 33 degrees Celsius’); and a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (See Arehart, Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance, because that thermochromic pigment has not yet begun to transition to colorless’), wherein when said reversible thermochromic, thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1 (See Arehart, par. 26, i.e. between 29C and 33C), said temperature therapy pack displays said first color X (See Arehart, par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance’); when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature T2, said first and said second thermochromic agents each de-color (See Arehart, par. 26, ‘With increased heating of the mixture, the green thermochromic pigment will also transition to colorless.’); and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature T3, said first color X and said second color Y, of said first and second thermochromic agents, respectively, each simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y (See Arehart, par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’).
Stine, as modified, fails to teach wherein said reversible thermochromic, thermal exchange material comprises a polymer comprising at least one of polyacrylic acid, sodium polyacrylate, polyacrylamide, and acrylamide/sodium acrylate copolymer, and wherein the raw materials for the polymerization of polyacrylic polymer comprise a monomer and an initiator; the monomer comprises one or more of acrylic acid and the relevant acrylate, acrylamide and acrylic ester; the initiator comprises one or more of potassium persulfate, ammonium persulfate, tert-butyl hydroperoxide and dimethyl sulfonyl] peroxide; and the mass ratio of the monomer to initiator is about 50:1 to 200:1.
Silvas teaches an analogous thermal therapy device which utilizes thermal exchange material which comprises polyacrylamide beads (Abstract, ‘A cooling vest having a plurality of elongated pocket partitions formed on front side and backside vest portions for containing beads of polyacrylamide material that absorb a liquid, such as water, to form a gel that may be chilled, or frozen, to provide a cooling effect on the upper torso of a human wearer.’).
Therefore, since both Stine and Silvas teach alternative thermal exchange materials for use within thermal therapy packs, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known thermal exchange material for the other in order to achieve predictable result of a thermal exchange material for use within a thermal therapy pack. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Further, even though Silvas fails to teach the specifically claimed process by which the polyacrylamide gel is produced, the examiner notes that the patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (See MPEP 2113). Therefore, the examiner does not believe that the particular initiator used in the manufacturing process is relevant to matter of patentability of the product.
Claim 41 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, Kitsunai 2, Arehart and Noonan (US 20050070980).
*** Note the combination of Stine in view of Kitsunai, Kitsunai 2 and Arehart has already been discussed and therefore will not be reiterated. 
Regarding claim 41, Stine, as modified, teaches a temperature therapy pack for providing hot and cold temperature therapy to a body part (Abstract, ‘a treatment device configured for localized application of temperature treatment to aid in the therapeutic treatment of hemorrhoid disease’), and which displays color to indicate different therapy pack temperatures (Par. 46, ‘In one embodiment, the sensor may comprise any suitable thermochromic indicator material that changes color in tandem with a change in temperature state.’), comprising: a visually transparent temperature therapy pack enclosure (Stine has previously been modified in view of Kitsunai to comprise a transparent enclosure; see Kitsunai, fig. 2 and par. 21, ‘The casing 21 of the refrigerant pack 20 in FIG. 2 is entirely made of a member having transparency […]’); one or more thermochromic agents (Stine has previously been modified in view of Kitsunai 2 to comprise a microencapsulated thermochromic agent dispersed within the refrigerant; see Kitsunai 2, par. 3, ‘In the refrigerant 30 shown in FIG. 3, the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed, and utilizing the function of coloring and decoloring in the temperature range, the cold accumulation degree is measured by colorimetry’); a pack fill material comprising one or more gels (Par. 25, ‘the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time’), said pack fill material being combined with said one or more thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material (See Kitsunai 2, par. 3, ‘the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed’), said reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure (See Kitsunai, pars. 28-29 and Fig. 2, shows refrigerant 22 and base materials 23 enclosed by transparent casing 21); said reversible thermochromic, thermal exchange material being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is configured for repeated heating/cooling. Therefore, it follows that the all the components of the device would be configured for repeated heating/cooling); said temperature therapy pack being so configured such that when it is heated or cooled, said reversible thermochromic, thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy (Par. 25, ‘For example, the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time.’); and wherein said reversible thermochromic, thermal exchange material is so compositionally, chemically configured such as to: display a first color within a temperature range T1 inclusive of room temperature (Stine has previously been modified to display a first color within a room temperature range T1 based on an optimization rationale); display a second color within a temperature range T2, which is above said temperature range T1 and which is therapeutically suitable to provide heat therapy (Stine has previously been modified to display a second color within a range T2 above room temperature based on an optimization rationale); and display a third color within a temperature range T3, which is below said temperature range T1 and which is therapeutically suitable to provide cold therapy (Par. 46, ‘In one embodiment, a blue color may be exhibited when the composition 155 disposed within the cavity 110 of the body 105 is in a semi-solid state. For example, the predetermined temperature range may comprise between about -12 °C. to about 2 °C. (about 10 °F. to about 35 °F.).’); wherein said one or more thermochromic agents comprise: a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 inclusive of room temperature, which de-colors above a temperature T2 (Stine has previously been modified in view of Arehart to utilize two thermochromic dye materials to display three colors; see Arehart, par. 26, ‘A second thermochromic pigment or dye may be selected that is green, initially, and then transitions to colorless at, for example, about 33 degrees Celsius’); and a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (See Arehart, Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance, because that thermochromic pigment has not yet begun to transition to colorless’), wherein when said reversible thermochromic, thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1 (See Arehart, par. 26, i.e. between 29C and 33C), said temperature therapy pack displays said first color X (See Arehart, par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance’); when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature T2, said first and said second thermochromic agents each de-color (See Arehart, par. 26, ‘With increased heating of the mixture, the green thermochromic pigment will also transition to colorless.’); and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature T3, said first color X and said second color Y, of said first and second thermochromic agents, respectively, each simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y (See Arehart, par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’).
Stine, as modified, fails to teach wherein said reversible thermochromic, thermal exchange material comprises a polymer comprises comprising a natural polymer and said natural polymer is at least one selected from the group consisting of: agar, ammonium alginate, algin, alginic acid, amylopectin, gum tragacanth, calcium alginate, carrageenan, cassia gum, locust bean gum, quinoa starch, Guar gum, dehydroxanthan gum, dextrin, carrageenin, gelatin, Gellan gum, Ghatti gum, magnesium alginate, Natto gum, pectin, potassium alginate, potassium carrageenan, peach gum, Rhizobian gum, Sclerotium gum, sodium carrageenan, karaya gum, Tamarindus Indica seed gum, tapioca starch, TEA-alginate, Welan gum and Xathan gum.
Noonan teaches an analogous thermal therapy device (Abstract) which utilizes thermal exchange material which can comprise locust bean gum, gum tragacanth or guar gum (Par. 24).
Therefore, since both Stine and Noonan teach alternative thermal exchange materials for use within thermal therapy packs, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known thermal exchange material for the other in order to achieve predictable result of a thermal exchange material for use within a thermal therapy pack. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim 42 is/are rejected under 35 U.S.C. 103 as being unpatentable over Stine in view of Kitsunai, Kitsunai 2, Arehart and Dunshee et al. (US 4462224, “Dunshee”).
Regarding claim 42, Stine, as modified, teaches a temperature therapy pack for providing hot and cold temperature therapy to a body part (Abstract, ‘a treatment device configured for localized application of temperature treatment to aid in the therapeutic treatment of hemorrhoid disease’), and which displays color to indicate different therapy pack temperatures (Par. 46, ‘In one embodiment, the sensor may comprise any suitable thermochromic indicator material that changes color in tandem with a change in temperature state.’), comprising: a visually transparent temperature therapy pack enclosure (Stine has previously been modified in view of Kitsunai to comprise a transparent enclosure; see Kitsunai, fig. 2 and par. 21, ‘The casing 21 of the refrigerant pack 20 in FIG. 2 is entirely made of a member having transparency […]’); one or more thermochromic agents (Stine has previously been modified in view of Kitsunai 2 to comprise a microencapsulated thermochromic agent dispersed within the refrigerant; see Kitsunai 2, par. 3, ‘In the refrigerant 30 shown in FIG. 3, the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed, and utilizing the function of coloring and decoloring in the temperature range, the cold accumulation degree is measured by colorimetry’); a pack fill material comprising one or more gels (Par. 25, ‘the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time’), said pack fill material being combined with said one or more thermochromic agents to collectively comprise a reversible thermochromic, thermal exchange material (See Kitsunai 2, par. 3, ‘the organic reversible temperature-indicating pigment 31 microencapsulated in the refrigerant 30 is dispersed’), said reversible thermochromic, thermal exchange material being enclosed in said visually transparent temperature therapy pack enclosure (See Kitsunai, pars. 28-29 and Fig. 2, shows refrigerant 22 and base materials 23 enclosed by transparent casing 21); said reversible thermochromic, thermal exchange material being so compositionally, chemically configured such that it is capable of being alternately heated and cooled to provide heat or cold therapy, while remaining dimensionally stable (Par. 41, ‘In one embodiment, the body 105 may comprise any suitable material resistant to repeated cooling and/or heating by water bath.’; while the citation doesn’t explicitly refer to thermochromic/thermal exchange material the passage makes clear that the device is configured for repeated heating/cooling. Therefore, it follows that the all the components of the device would be configured for repeated heating/cooling); said temperature therapy pack being so configured such that when it is heated or cooled, said reversible thermochromic, thermal exchange material retains heat or cold, respectively, so that said temperature therapy pack can be applied to a body part of a user to provide hot or cold temperature therapy (Par. 25, ‘For example, the composition 155 may comprise a liquid, semi-liquid, gel, or paste adapted to provide hot and/or cold therapy over a period of time.’); and wherein said reversible thermochromic, thermal exchange material is so compositionally, chemically configured such as to: display a first color within a temperature range T1 inclusive of room temperature (Stine has previously been modified to display a first color within a room temperature range T1 based on an optimization rationale); display a second color within a temperature range T2, which is above said temperature range T1 and which is therapeutically suitable to provide heat therapy (Stine has previously been modified to display a second color within a range T2 above room temperature based on an optimization rationale); and display a third color within a temperature range T3, which is below said temperature range T1 and which is therapeutically suitable to provide cold therapy (Par. 46, ‘In one embodiment, a blue color may be exhibited when the composition 155 disposed within the cavity 110 of the body 105 is in a semi-solid state. For example, the predetermined temperature range may comprise between about -12 °C. to about 2 °C. (about 10 °F. to about 35 °F.).’); wherein said one or more thermochromic agents comprise: a first thermochromic agent having properties selected to display a first color X within a baseline temperature range T1 inclusive of room temperature, which de-colors above a temperature T2 (Stine has previously been modified in view of Arehart to utilize two thermochromic dye materials to display three colors; see Arehart, par. 26, ‘A second thermochromic pigment or dye may be selected that is green, initially, and then transitions to colorless at, for example, about 33 degrees Celsius’); and a second thermochromic agent having properties selected to display a second color Y below a temperature T3 which is below said baseline temperature range T1, which de-colors above said temperature T3 (See Arehart, Par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance, because that thermochromic pigment has not yet begun to transition to colorless’), wherein when said reversible thermochromic, thermal exchange material of said temperature therapy pack is measurable at a temperature within said temperature range T1 (See Arehart, par. 26, i.e. between 29C and 33C), said temperature therapy pack displays said first color X (See Arehart, par. 26, ‘When this mixture is warmed, the red thermochromic pigment transitions to colorless at about 29 degrees Celsius, so that the mixture becomes green in appearance’); when said thermal exchange material of said temperature therapy pack is measurable at a temperature above said temperature T2, said first and said second thermochromic agents each de-color (See Arehart, par. 26, ‘With increased heating of the mixture, the green thermochromic pigment will also transition to colorless.’); and when said thermal exchange material of said temperature therapy pack is measurable at a temperature below said temperature T3, said first color X and said second color Y, of said first and second thermochromic agents, respectively, each simultaneously display and thereby spectrally combine such that said temperature therapy pack displays a third color Z, which is a result of the spectral combination of colors X and Y (See Arehart, par. 26, ‘The combination or mixture of these two thermochromic pigments is initially brownish in appearance.’).
Stine, as modified, fails to teach wherein said reversible thermochromic, thermal exchange material comprises a polymer comprises comprising a cellulose derivative and said cellulose derivative is at least one selected from the group consisting of: oxyhydroxypropyl cetyl hydroxyethylcellulose, calcium carboxymethyl cellulose, C12-16 alkyl PEG-2 hydroxypropyl hydroxyethyl ethylcellulose, carboxymethyl cellulose acetate butyrate, carboxymethyl hydroxyethyl cellulose, cellulase, cellulose acetate propionate, ascorbyl methylsilanol pectinate, calcium octenyl succinate starch, glyceryl alginate, hydrolyzed cellulose gum, hydroxyethyl chitosan, hydroxypropyl chitosan, hydroxypropyl guar gum, hydroxypropyl starch, hydroxypropyl starch phosphate, hydroxypropyl xanthan gum, carboxymethyl chitin, carboxymethyl chitosan, sodium carboxymethyl chitosan, sodium carboxymethyl dextrin, sodium polygluconate, sodium carboxymethyl starch, carboxymethyl glucosan, sodium starch octenyl succinate, starch hydroxypropyl trimethyl ammonium chloride, hexadecyl hydroxyethyl cellulose, croscarmellose, carboxymethyl hydroxypropyl guar gum, ethyl cellulose, sodium carboxymethyl cellulose, hydrogenated tallow benzyl dimethyl bentonite, hydroxybutyl methyl cellulose, hydroxyethyl cellulose, hydroxypropyl cellulose, hydroxypropyl methylcellulose, methyl cellulose, methyl ethyl cellulose, methyl hydroxyethyl cellulose, microcrystalline cellulose, nonylphenol polyether hydroxyethyl cellulose, oxycellulose, sodium cellulose sulfate and stearoxy PG-hydroxyethylcellulose sulfonate.
Dunshee teaches an analogous thermal therapy device (Abstract) which utilizes thermal exchange material which can comprise hydroxypropyl methylcellulose (Col. 6, lines 18-20).
Therefore, since both Stine and Dunshee teach alternative thermal exchange materials for use within thermal therapy packs, it would have been obvious to one of ordinary skill in the art at the time that the invention was filed to substitute one known thermal exchange material for the other in order to achieve predictable result of a thermal exchange material for use within a thermal therapy pack. KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007).

Allowable Subject Matter
Claims 35-37, 39, 44-50 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The examiner could find neither reason nor motivation within the prior art of record that would have led one of ordinary skill in the art at the time that the invention was filed to further modify Stine, as modified, such that the reversible thermochromic, thermal exchange material would comprise by mass fraction: said polymer in the amount of approximately 5% - 40%; said first thermochromic agent in the amount of approximately 1% - 3.5%; said second thermochromic agent in the amount of approximately 1% - 3.5%; a dispersing agent in the amount of approximately 1.5% - 33%; a dispersing auxiliary in the amount of approximately 1.5% - 35%; and a solvent in the amount of approximately 5% - 30%.

Response to Arguments
Applicant’s arguments, see “Remarks”, filed 8/4/22, with respect to the rejection(s) of claim(s) 29 under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kitsunai 2 and Nambu.
With respect to applicant’s preemptive argument related to the Nambu reference not being ‘microwaveable’. The examiner notes that there is nothing in the claim language which would require Nambu to be microwaveable. Therefore, the argument is not persuasive. Further, the examiner does not believe that discussions related to 12/794,576 are pertinent to the present application. With respect to applicant’s assertion that Nambu would only be capable of being cooled and not heated. The examiner disagrees with this assertion and maintains that there is reason to suspect the hydrogel beads of Nambu of being incapable of being heated.
With respect to claims 32-34, applicant asserts that the thermochromic microcapsules of Kitsunai 2 cannot be used to teach the ‘one or more thermochromic pigments’. The examiner disagrees and notes that applicant asserts but never explains how specific claim language precludes the thermochromic microcapsules of Kitsunai 2 from reading on the claim.
With respect to claims 38 and 43, applicant argues that Arehart cannot be used to teach indication of hot temperature ranges since Arehart only teaches cool temperature ranges. As an initial note, the examiner believes that applicant’s argument is flawed since one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
That said, the examiner disagrees that Arehart only discloses indicating cooling temperature ranges. For instance, par. 50 of Arehart clearly states that ‘the thermochromic elastic articles may be incorporated into or used in other medical devices or products such as […] medical wraps capable of indicating heating or cooling states’. Therefore, applicant’s assertion that Arehart only contemplates indicating cooling temperature ranges in unfounded.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM JOSEPH AVIGAN whose telephone number is (571)270-3953. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ADAM JOSEPH. AVIGAN
Examiner
Art Unit 3739


/ADAM J AVIGAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794